El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El 29 de noviembre de 1912 comparecieron ante notario Juan Sanjurjo y sn esposa Felipa Mojica, de nna parte, y Rodolfo Yilá, el recurrente, de otra, y otorgaron una escri-tura pública de la que aparece lo siguiente: Sanjurjo heredó <Ie su padre una finca de treinta y cinco cuerdas. De ellas segregó y vendió diez a David Carrión, quedándole veinte y cinco. De esas veinte y cinco segregó y vendió veinte al propio compareciente Rodolfo Vilá, con anterioridad al otor-gamiento de la escritura, quedándole cinco. Además San-jurjo era dueño de trece cuerdas y 33 céntimos de terreno que adquirió la mitad por herencia de su padre y la otra mitad por compra a su hermano. De ésta última finca ven-dió a Tomás Sanjurjo nueve cuerdas y treinta y tres cén-timos, quedándole un remanente de cuatro cuerdas. Ex-puestos estos antecedentes, el compareciente Juan Sanjurjo manifestó que era su voluntad agrupar en una finca lo que le restaba de las dos a que se había referido, por colindar entre sí. Y entonces Sanjurjo y su esposa vendieron la finca así agrupada al otro compareciente Vilá, y éste no se limitó a comprar sino que consignando en la misma escritura el hecho de que la finca de nueve cuerdas que compraba colin-daba con la de veinte que había comprado con anterioridad, resolvió agruparlas, a fin de que se inscribieran como una sola en el registro.
Presentada la escritura para su inscripción, el registra-dor, el 7 de julio último, se negó a hacerlo porque la agrupa-ción de las fincas de cinco y cuatro cuerdas hecha por San-jurjo para formar la de nueve, no podía verificarse de acuerdo con la ley, ya que una finca era un bien privativo y la mi-tad de la otra era ganancial. El comprador interpuso en-tonces el presente recurso gubernativo.
Si se tratara simplemente de inscribir la primera agru-*931pación, estaríamos conformes con el criterio del registrador. Véase el artículo 61 del Reglamento para la ejecución de la Ley Hipotecaria y los casos de Muñoz v. Registrador de Caguas, 25 D. P. R. 842 y Berríos v. Registrador de Caguas, decidido el 4 de diciembre actual.
Pero como lo que en verdad se trata de inscribir es la compra efectuada por Vilá a los esposos Sanjurjo y como el registrador no lia puesto reparo alguno a ese contrato, no es justo que se detenga la inscripción del mismo porque algo que en él se consigna, que no es esencial a la compra-venta, es incorrecto. Agrupadas o no, las fincas fueron ven-didas. Si la agrupación es nula, dése por tal, y sígase ade-lante, con el espíritu de facilitar las transacciones entre los hombres. Adquiridas ya las fincas por el comprador, agru-padas o no, tenemos el solo dueño que requiere el precepto re-glamentario. Y ese solo dueño manifiesta también su vo-luntad de agrupar todo lo qu,e había adquirido así por la escritura como por otro contrato anterior, ya que se trataba de terrenos colindantes. Y nada legal se opone a su deseo. Es el dueño único de tierras colindantes y puede, de acuerdo con la ley y la jurisprudencia, en vez de inscribirlas separa-damente, agruparlas y obtener que así agrupadas se inscri-ban en el registro. Debe, en tal virtud, revocarse la nota recurrida y obtenerse la inscripción solicitada.

Revocada la nota recurrida y ordenada la ins-cripción denegada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. Hutchison firmó: conforme con la sentencia y con la opinión con excepción de su penúltimo párrafo.